In re Parkerson, Johnny Carl; — Plaintiff; Applying For Petition for Voluntary Permanent Resignation from the Practice of Law in Lieu of Discipline Pursuant to Rule XIX § 20.1.
ORDER
_jjThe Office of Disciplinary Counsel (“ODC”) is conducting an investigation into allegations that respondent engaged in conduct constituting a conflict of interest. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Johnny Carl Par-kerson, Louisiana Bar Roll number 10060, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Johnny Carl Parkerson for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Johnny Carl Parkerson shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ Greg G. Guidry Justice, Supreme Court of Louisiana